Case: 13-50410      Document: 00512604155         Page: 1    Date Filed: 04/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-50410
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 22, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

GERARDO RAMOS-SABIDO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:12-CR-1609-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Gerardo Ramos-Sabido appeals the 36-month sentence imposed after his
guilty plea conviction for illegal reentry following deportation in violation of 8
U.S.C. § 1326. He argues that the above-guidelines sentence is substantively
unreasonable because it was greater than necessary to satisfy the sentencing
goals of 18 U.S.C. § 3553(a). Ramos-Sabido asserts that his offense of illegal
reentry was, at most, an international trespass and that his offense level was


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50410    Document: 00512604155     Page: 2   Date Filed: 04/22/2014


                                 No. 13-50410

inflated because U.S.S.G. § 2L1.2 effectively double counts a defendant’s
criminal history. He also argues that the district court gave inordinate weight
to his remote prior offenses and that a sentence within the guidelines range
would have been more than adequate to deter him from future offenses.
      Ramos-Sabido has not established that his sentence was substantively
unreasonable. We have rejected his argument that the Guidelines overstate
the seriousness of illegal reentry because it is simply an international trespass
offense. See United States v. Juarez-Duarte, 513 F.3d 204, 212 (5th Cir. 2008).
Likewise, we have held that a sentence imposed pursuant to § 2L1.2 is not
necessarily greater than necessary to meet the sentencing goals of § 3553(a)
due to any double counting that is inherent in that Guideline. See United
States v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009).
      Also, the record reflects that the district court had an adequate basis for
the sentence imposed and was guided by the § 3553(a) factors in deciding that
an upward variance was merited. The district court made an individualized
assessment and concluded that the guidelines range did not adequately take
into account the § 3553(a) factors, including Ramos-Sabido’s history and
characteristics, the need to promote respect for the laws of the United States,
the need to provide a just punishment, and the need to deter future crimes. To
the extent that Ramos-Sabido disagrees with his sentence and the district
court’s weighing of the § 3553(a) factors, he has not shown that the district
court abused its discretion on that basis. See Gall v. United States, 522 U.S.
38, 51 (2007). Furthermore, under the totality of the circumstances, the 36-
month sentence, which was six months greater than the top of the applicable
guidelines range, was not so disproportionate as to overcome the factors
supporting its imposition. See United States v. Brantley, 537 F.3d 347, 348-50
(5th Cir. 2008).
      AFFIRMED.

                                       2